DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 2/20/2020, and 6/22/2021, and have been reviewed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by De Faveri (EP #2586945).
Regarding claim 1, De Faveri teaches a door roller comprising: a carriage member (3) comprising a plurality of bores (23a, and 23b); and a plurality of roller assemblies connected to the carriage member (3, 28a, 28b, 29a, and 29b as seen in figure 1), each roller assembly of the plurality of roller assemblies comprising a pair of axles (27a, and 27b), a pivot bearing (26a, 26b, 27a, 27b) rotatably disposed within a bore of the plurality of bores (Paragraph 32 line 1-Paragraph 33, line 4) and a pair of rollers coupled to the pivot bearing (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4); wherein the carriage member comprises a plurality of slots (Shown below in figure 2), each slot of the plurality of slots having a width and a length (Shown below in figure 2); and wherein the width is greater than an outer diameter of an axle of the pair of axles (Shown below in figure 2, as can be seen in figure 2 the outer diameter of the axles 27a, and 27b is less than the outer diameter of the sleeves 26a, and 26b which are seated in U-shaped seats 23a, and 23b which form the slots, this results in the outer diameter of the axle being less than the width of the slot) and the length is greater than the width (Shown below in figure 2, as can be seen the U-shaped seats 23a, and 23b form U-shaped slots on the ends that have lengths that are greater than their widths).

    PNG
    media_image1.png
    727
    596
    media_image1.png
    Greyscale

Regarding claim 3, De Faveri teaches the door roller of claim 1, wherein each bore of the carriage member is coupled to two slots of the plurality of slots (Shown above in figure 2); and each axle of the pair of axles extends through one slot of the plurality of slots (Paragraph 32 line 1-Paragraph 33, line 4).
Regarding claim 6, De Faveri teaches the door roller of claim 1, wherein the pivot bearings of the plurality of roller assemblies allow an axis passing through rollers of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).
Regarding claim 7, De Faveri teaches a door roller comprising: a carriage member (3); and a plurality of roller assemblies (26a, 26b, 27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2), each roller assembly of the plurality of roller assemblies comprising: a pivot bearing (26a, 26b, 27a, 27b) rotatably disposed within a bore of the carriage member (Paragraph 32 line 1-Paragraph 33, line 4); a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts (26a, 26b, 27a, and 27b as seen in figure 2), each shaft of the pair of shafts extending through a slot formed through the carriage member (As seen above in figure 2, and Paragraph 32 line 1-Paragraph 33, line 4); and a roller attached to a second end of each shaft of the pair of shafts (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4); wherein the slot has a width and a length (Shown above in figure 2); and wherein the width is greater than an outer diameter of a shaft of the pair of shafts (Shown above in figure 2, as can be seen in figure 2 the outer diameter of the axles 27a, and 27b is less than the outer diameter of the sleeves 26a, and 26b which are seated in U-shaped seats 23a, and 23b which form the slots, this results in the outer diameter of the axle being less than the width of the slot) and the length is greater than the width (Shown above in figure 2, as can be seen the U-shaped seats 23a, and 23b form U-shaped slots on the ends that have lengths that are greater than their widths).
Regarding claim 11, De Faveri teaches the door roller of claim 7, wherein the pivot bearing allows an axis passing through the rollers of the roller assembly to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Faveri (EP #2586945) in view of Pravanh et al. (PGPub #2018/0252264).
Regarding claim 2, De Faveri teaches the door roller of claim 1, but does not teach that the plurality of roller assemblies comprises an upper roller assembly configured to roll upon a topside of a roller track and a lower roller assembly configured to roll upon an underside of the roller track.  However, Pravanh does teach that the plurality of roller assemblies comprises an upper roller assembly (226a) configured to roll upon a topside of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13) and a lower roller assembly (226b) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have upper rollers and lower rollers on the top and bottom sides of a track because De Faveri and Pravanh are both door roller assemblies. The motivation for having upper rollers and lower rollers on the top and bottom sides of a track is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 4, De Faveri teaches the door roller of claim 1, comprising an attachment feature (15) configured to secure the door roller to a door (Paragraph 18, lines 1-5).  But does not teach that the door is a proprotor gearbox door.
However, Pravanh does teach that the door is a proprotor gearbox door (Paragraph 46, lines 4-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door be a proprotor gearbox door because De Faveri and Pravanh are both door roller assemblies. The motivation for having the door be a proprotor gearbox door is that it allows the system to be used to help provide access to a gear box while also keeping it enclosed when access is not needed.
Regarding claim 5, De Faveri teaches the door roller of claim 1, but does not teach that the plurality of roller assemblies comprise two upper roller assemblies and two lower roller assemblies.  However, Pravanh does teach that the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8) and two lower roller assemblies (226b as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two upper roller assemblies and two lower roller assemblies because De Faveri and Pravanh are both door roller assemblies. The motivation for having two upper roller assemblies and two lower roller assemblies is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 8, De Faveri teaches the door roller of claim 7, but does not teach that the plurality of roller assemblies comprise an upper roller assembly configured to roll upon a topside of a roller track and a lower roller assembly configured to roll upon an underside of the roller track.  However, Pravanh does teach that the plurality of roller assemblies comprise an upper roller assembly (226a) configured to roll upon a topside of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13) and a lower roller assembly (226b) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have upper rollers and lower rollers on the top and bottom sides of a track because De Faveri and Pravanh are both door roller assemblies. The motivation for having upper rollers and lower rollers on the top and bottom sides of a track is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 9, De Faveri teaches the door roller of claim 7, comprising an attachment feature (15) configured to secure the door roller to a door (Paragraph 18, lines 1-5).  But does not teach that the door is a proprotor gearbox door.
However, Pravanh does teach that the door is a proprotor gearbox door (Paragraph 46, lines 4-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door be a proprotor gearbox door because De Faveri and Pravanh are both door roller assemblies. The motivation for having the door be a proprotor gearbox door is that it allows the system to be used to help provide access to a gear box while also keeping it enclosed when access is not needed.
Regarding claim 10, De Faveri teaches the door roller of claim 7, but does not teach that the plurality of roller assemblies comprise two upper roller assemblies and two lower roller assemblies.  However, Pravanh does teach that the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8) and two lower roller assemblies (226b as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two upper roller assemblies and two lower roller assemblies because De Faveri and Pravanh are both door roller assemblies. The motivation for having two upper roller assemblies and two lower roller assemblies is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pravanh et al. (PGPub #2018/0252264) in view of De Faveri (EP #2586945).
Regarding claim 12, Pravanh teaches the a proprotor aircraft comprising: a rotatable proprotor gearbox (Paragraph 37, lines 5-8); and a proprotor gearbox door (204) secured at one end of the proprotor gearbox door to a proprotor gearbox housing of the proprotor gearbox (Paragraph 43, lines 1-10) and at a second end to a roller track of the proprotor aircraft by a door roller (Paragraph 45, lines 1-17); wherein the door roller comprises: a carriage member (215); and a plurality of roller assemblies (216, and 219 as seen in figure 8), but Pravanh does not teach each roller assembly of the plurality of roller assemblies comprising: a pivot bearing rotatably disposed within a bore of the carriage member; a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts, each shaft of the pair of shafts extending through a slot formed through the carriage member, wherein the slot has a width and a length; wherein the width is greater than an outer diameter of a shaft of the pair of shafts and the length is great than the width; and a roller attached to a second end of each shaft of the pair of shafts.
However, De Faveri does teach each roller assembly of the plurality of roller assemblies comprising: a pivot bearing  (26a, 26b, 27a, 27b) rotatably disposed within a bore of the carriage member (Paragraph 32 line 1-Paragraph 33, line 4); a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts (26a, 26b, 27a, and 27b as seen in figure 2), each shaft of the pair of shafts extending through a slot formed through the carriage member (As seen above in figure 2, and Paragraph 32 line 1-Paragraph 33, line 4), wherein the slot has a width and a length (Shown below in figure 2); wherein the width is greater than an outer diameter of a shaft of the pair of shafts (Shown below in figure 2, as can be seen in figure 2 the outer diameter of the axles 27a, and 27b is less than the outer diameter of the sleeves 26a, and 26b which are seated in U-shaped seats 23a, and 23b which form the slots, this results in the outer diameter of the axle being less than the width of the slot) and the length is great than the width (Shown below in figure 2, as can be seen the U-shaped seats 23a, and 23b form U-shaped slots on the ends that have lengths that are greater than their widths); and a roller attached to a second end of each shaft of the pair of shafts (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the roller assemblies have pivot bearings with shafts located in slots, with widths greater than the diameter of the shafts and lengths greater than the widths, and located in the carriage member with rollers on the ends because Pravanh and De Faveri are both door roller assemblies. The motivation for having the roller assemblies have pivot bearings with shafts located in slots, with widths greater than the diameter of the shafts and lengths greater than the widths, and located in the carriage member with rollers on the ends is that it allows the rollers to maintain contact with the track as the system moves by allowing the carriage member to pivot relative to the rollers while allowing the slots to maintain clearance between the shaft and the carriage member.
Regarding claim 13, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, wherein the plurality of roller assemblies comprise an upper roller assembly (226a of Pravanh) configured to roll upon a topside of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh) and a lower roller assembly (226b of Pravanh) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh).
Regarding claim 14, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Regarding claim 15, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, wherein the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8 of Pravanh) and two lower roller assemblies (226b as seen in figure 8 of Pravanh).
Regarding claim 16, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, but Pravanh does not teach that the pivot bearing allows an axis passing through the rollers of each roller assembly of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings.  However, De Faveri does teach that the pivot bearing allows an axis passing through the rollers of each roller assembly of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pivot bearing allow the rollers to remain parallel to the track as the carriage member rotates because Pravanh and De Faveri are both door roller assemblies. The motivation for having the pivot bearing allow the rollers to remain parallel to the track as the carriage member rotates is that it allows the rollers to always stay in contact with the track even as the carriage member moves.
Regarding claim 17, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Regarding claim 18, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, wherein the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8 of Pravanh) and two lower roller assemblies (226b as seen in figure 8 of Pravanh).
Regarding claim 19, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, wherein the plurality of roller assemblies comprise an upper roller assembly (226a of Pravanh) configured to roll upon the topside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh) and a lower roller assembly (226b of Pravanh) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh).
Regarding claim 20, Pravanh teaches the proprotor aircraft of claim 19, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Response to Arguments
Regarding the applicants arguments that De Faveri does not teach the amended limitations of the slots, the examiner disagrees.  The examiner believes that the applicant is not looking at the correct element of De Faveri that the examiner is relying upon to teach the slots, in the applicants arguments they state that elements 24a, and 24b are circular elements that do not teach the newly amended dimensional limitations, which the examiner agrees with, however the examiner is not using the elements 24a, and 24b to teach the slots, instead the examiner is relying upon the slots on the surface formed by the U-shaped seats 23a, and 23b, as shown in the annotated figure 2, which do meet all of the dimensional limitations of the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647